DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are moot in view of a new ground of rejections. 
Further, Examiner respectfully submits that Applicant’s arguments with respect to claims 21 and 22 on pages 11-12 are not persuasive.
On page 21, Applicant argues that,
“Additionally, in rejecting claim 21, the Office acknowledged that “Buendgen and Suzuki do not disclose control circuitry is further configured to detect an error; perform a restart process in response to detecting the error, wherein the start-up process is initiated by the restart 5
Applicant respectfully disagrees. As discussed above, paragraph [0029] of Buendgen already teaches that a user initiates the backup and/or restore process after a failure or a new device. Therefore, contrary to the Office’s assertions, it would not have been obvious to modify Buendgen and Suzuki with the teachings of O’Grady because the modification is redundant and unnecessary in view of Buendgen’s teachings of paragraph [0029].”

In response, Examiner respectfully disagrees and submits that, in [0029], Buendgen describes a situation of the user initiating the restore process after a failure…” Thus this is a manual process, which cannot automatically bring the camera back to normal operational status in case of occurrences of errors that would have made the camera malfunction or operating in unintended condition as stated in the Office Action. In other words, with the incorporated feature from O’Grady, the system would automatically detect an error and automatically perform a restore process to bring the camera back to normal state. This is an advantage because the user does not have to be aware of the failure in order to intervene.
Also on pages 11-12, Applicant argues that,
“Lastly, in rejecting claim 22, the Office acknowledged that “Buendgen and Suzuki do not disclose the start-up process is initiated by a user power ON operation.”° To support the rejection of claim 21, the Office asserted that “Ito discloses a start-up process is initiated by a user power ON operation (Fig. 3; [0038]- power-on initiated by a user at step S1, start-up process is performed at step S2).”’ The Office concluded that “[o]ne of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to 8
Applicant respectfully disagrees. As discussed above, paragraph [0029] of Buendgen already teaches that a user initiates the backup and/or restore process after a failure or a new device. Therefore, contrary to the Office’s assertions, it would not have been obvious to modify Buendgen and Suzuki with the teachings of O’Grady because the modification is redundant and unnecessary in view of Buendgen’s teachings of paragraph [0029].” 
In response, Examiner respectfully disagrees and submits that [0029] of Buendgen describes a user initiating a restore process, not a camera power ON operation given by the user. In other words, Buendgen does not describe a user perform the restore process by pressing a power ON button, for example. Thus, incorporating the teachings of Ito into the proposed camera is necessary in order to allow the user to turn on the camera as he or she desires and thereby have the camera prepared for normal operation (see details below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buendgen et al. (US 2017/0346694 A1 – hereinafter Buendgen), Ranbro (US 2015/0341210 A1 – hereinafter Ranbro), and Kimbrough et al. (US 5,672,918 – hereinafter Kimbrough).
(Fig. 1; [0017] – a memory configured to store a set of configuration settings 108 – the set of configuration settings has an entry as shown in Fig. 2); communication circuitry configured to communicate with a server ([0017]; Fig. 1 – a network adaptor 116 configured to communicate with a server via network 104) storing a second set of backup client device settings associated with the client device ([0019]-[0020]; Fig. 1 – a server configured to store a set of configuration settings in a database); and control circuitry configured to control the memory to store a first set of client device settings as the first set of backup camera settings (Fig. 1; [0017] – controlling the memory to store the set of configuration settings 108), control the server to store the first set of client device settings as the second set of backup camera settings ([0019]; Fig. 5 – controlling the server to store the set of configuration settings via a backup request); perform a start-up process ([0029]; Fig. 8 – a start-up process is performed to restore configuration settings on the device), the start-up process includes compare the first set of backup client device settings that is acquired from the memory to the second set of backup client device settings that is acquired from the server to determine whether the first set of backup client device settings is newer than the second set of backup client device settings ([0035]; Fig. 8 – step 808 comparing the timestamps of the configuration settings received from the server and the last applied configuration settings stored in the client device to determine which one is newer), and set one of the first set of backup camera settings or the second set of backup camera settings as current camera settings based on the ([0035]; Fig. 8 – either selecting the current installed configuration settings or the configuration settings 408 from the server based on the comparison).
Buendgen does not disclose the client device as a camera; the control circuitry configured to detect a camera power ON operation, and the start-up process in response to the camera ON operation.
Ranbro discloses a client device is a camera device in a network (Fig. 1; Fig. 2 – each of cameras 102 as a client device in a network shown in Figs. 1-2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ranbro into the client device taught by Buendgen to apply the teachings into a camera system to enhance the reliability of the camera system.
Buendgen and Ranbro do not disclose the control circuitry configured to detect a camera power ON operation, and the start-up process in response to the camera ON operation.
Kimbrough discloses control circuitry configured to detect a camera power ON operation, and the start-up process in response to the camera ON operation (column 9, lines 28-30 - following power-up, the camera comes up in an undefined state and requires a re-initialization to restore the correct operating mode).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kimbrough into the 
Regarding claim 3, Buendgen in view of Ranbro also discloses the start-up process further includes acquiring the first set of backup camera settings stored in the memory ([0035]; Fig. 2 – acquiring the first set of backup camera settings stored in the memory to determine a timestamp), and controlling the communication circuitry to acquire the second set of backup camera settings directly from the server ([0035]; Fig. 1 – acquiring the second set of backup settings directly from the server through network 104 – the client device is a camera in view of a combination with Ranbro discussed in claim 1).
Regarding claim 4, Buendgen in view of Suzuki also discloses the control circuitry is further configured to set the first set of backup camera settings as the current camera settings in response to determining that the first set of backup camera settings is newer than the second set of backup camera settings ([0035]; Fig. 8 – ‘No’ after step 808, the restore configuration settings is discarded, thus the last applied configuration settings is still applied – the client device is a camera in view of a combination with Suzuki discussed in claim 1).
Regarding claim 5, Buendgen also discloses the control circuitry is further configured to set the second set of backup camera settings as the current camera settings in response to determining that the second set of backup camera settings is newer than the first set of backup camera settings ([0035]; Fig. 8 – ‘Yes’ after step 808, the restore configuration settings is applied – the client device is a camera in view of a combination with Suzuki discussed in claim 1).

Claim 10 is rejected for the same reason as discussed in claim 3 above.
Claim 11 is rejected for the same reason as discussed in claim 4 above.
Claim 12 is rejected for the same reason as discussed in claim 5 above.
Claim 15 is rejected for the same reason as discussed in claim 1 above in view of Buendgen also disclosing a non-transitory computer-readable medium comprising program instructions that, when executed by an electronic processor, causes the electronic processor to perform a set of recited operations ([0052]).
Claim 17 is rejected for the same reason as discussed in claim 5 above.
Claim 19 is rejected for the same reason as discussed in claim 1 above in view of Buendgen also disclosing a system comprising a a server configured to store a first set of backup client device settings ([0019]-[0020]; Fig. 1 – a server configured to store a set of configuration settings in a database).
Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buendgen, Ranbro, and Kimbrough as applied to claims , 3-5, 8, 10-12, 15, 17, and 19 above, and further in view of Kurane et al. (US 2011/0317049 A1 – hereinafter Kurane).
Regarding claim 6, see the teachings of Buendgen in view of Ranbro and Kimbrough as discussed in claim 1 above. However, Buendgen, Ranbro, and Kimbrough do not disclose the control circuitry is further configured to receive image data of a subject and operation information from a user interface, and generate the first set of camera settings based on the operation information in response to receiving the 
Kurane discloses a control circuitry is configured to receive image data of a subject and operation information from a user interface ([0142] – receiving operation information from a user interface, e.g. information indicating user’s operations, e.g. parking the car etc.), and generate a first set of camera settings based on the operation information in response to receiving the image data and the operation information, the first set of camera settings being associated with the image data of the subject that is received ([0138]-[0146] – based on operation information from a user interface, e.g. information indicating user’s operations, e.g. parking the car etc., generating a first set of operation and imaging control information).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kurane into the camera taught by Buendgen, Ranbro, and Kimbrough to automatically adjust the camera settings based on current operational conditions.
Claim 13 is rejected for the same reason as discussed in claim 6 above.
Claim 18 is rejected for the same reasons as discussed in claim 6 above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buendgen, Ranbro, and Kimbrough as applied to claims 1, 3-5, 8, 10-12, 15, 17, and 19 above, and further in view of and Suzuki et al. (US 2013/0033603 A1 – hereinafter Suzuki).
Regarding claim 20, see the teachings of Buendgen, Ranbro, and Kimbrough as discussed in claim 19 above. However, Buendgen, Ranbro, and Kimbrough do not 
Suzuki also discloses a vehicle including a vehicle control system, the vehicle control system including the camera (Fig. 1; Fig. 2 – a vehicle control system 10 including a camera 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the vehicle control system taught by Suzuki into the system proposed in claim 20 above to further apply the teachings to a vehicle control system to enhance reliability of an in-vehicle camera system.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Buendgen, Ranbro, and Kimbrough as applied to claims , 3-5, 8, 10-12, 15, 17, and 19 above, and further in view of O’Grady et al. (US 2012/0002012 A1 – hereinafter O’Grady).
Regarding claim 21, see the teachings of Buendgen, Ranbro, and Kimbrough as discussed in claim 1 above.
However, Buendgen, Ranbro, and Kimbrough do not disclose control circuitry is further configured to detect an error; perform a restart process in response to detecting the error, wherein the start-up process is initiated by the restart process.
O’Grady discloses control circuitry is configured to detect an error ([0051]-[0052]); perform a restart process in response to detecting the error, wherein a start-up process is initiated by the restart process ([0051]-[0052]).
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Buendgen, Ranbro, and Kimbrough as applied to claims , 3-5, 8, 10-12, 15, 17, and 19 above, and further in view of Ito et al. (US 2007/0122140 A1 – hereinafter Ito).
Regarding claim 22, see the teachings of Buendgen, Ranbro, and Kimbrough as discussed in claim 1 above. However, Buendgen, Ranbro, and Kimbrough do not disclose the start-up process is initiated by a user power ON operation.
Ito discloses a start-up process is initiated by a user power ON operation (Fig. 3; [0038] – power-on initiated by a user at step S1, start-up process is performed at step S2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ito into the camera taught by Buendgen, Ranbro, and Kimbrough to allow the user to turn on the camera as he or she desires and thereby have the camera prepared for normal operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484